MEMORANDUM*
We lack jurisdiction to review the denial of the motion to dismiss because Rojas-Velasquez entered an unconditional guilty plea. See United States v. Floyd, 108 F.3d 202, 203-04 (9th Cir.1997). We lack jurisdiction to review the refusal to depart downward because the record does not show that the district court mistakenly believed it had no authority to depart. See United States v. Berger, 103 F.3d 67, 69-70 (9th Cir.1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.